Citation Nr: 0421589	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  02-22 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD), an anxiety disorder and major depression.

2.  Entitlement to service connection for residuals of a low 
back injury.  

3.  Entitlement to a compensable rating for bilateral hearing 
loss.  

4.  Entitlement to an initial rating in excess of 10 percent 
for postoperative residuals of cancer of the vocal cord.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from July 1962 to July 1968, 
and he served in the Republic of Vietnam from May 1967 to 
March 1968.  He was awarded the Vietnam Service Medal and the 
Vietnam Campaign Medal.

This appeal to the Board of Veterans' Appeals (Board) arose 
from November 2001 and July 2002 decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

The claim for service connection for residuals of a low back 
injury is being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.  All of the other claims will be decided.




FINDINGS OF FACT

1.  The veteran was exposed to combat in Vietnam and his 
current PTSD is due to combat stressors; he also has an 
associated generalized anxiety disorder and major depression.

2.  The veteran is service connected for bilateral hearing 
loss; he has level II hearing acuity in his right ear and 
level III in his left ear.  

3.  The veteran's squamous cell carcinoma of the right vocal 
cord was surgically excised and there has been no recurrence 
of the cancer, following radiation therapy, and the only 
symptoms are hoarseness and chronic clearing of his throat 
and dryness.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service and a generalized 
anxiety disorder and major depression are secondary to the 
PTSD.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2003).  

2.  The criteria are not met for a compensable rating for the 
bilateral hearing loss.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Tables VI, VIA, VII, 
Diagnostic Code 6100 (2003).  

3.  The criteria are not met for an initial disability rating 
in excess of 10 percent for the postoperative residuals of 
cancer of the vocal cord.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, Diagnostic Code 6516 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective on November 9, 
2000.  Implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and implementing regulations eliminated the requirement 
of submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, No. 01-944, 2004 
U.S. App. Vet. Claims LEXIS 370 (June 24, 2004) (Pelegrini 
II) (withdrawing its decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)).  The Court addressed 
both the timing and content of these notice requirements.  
Id. at *17-23.  The Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Id. at *21.  The Court also held that VCAA notice 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  Id. at *22.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2003).  Id.

In this case, the veteran was provided the required VCAA 
notice in the May 2002 statement of the case (SOC) - which 
was after the November 2001 rating action that denied a 
compensable rating for his bilateral hearing loss but granted 
service connection for postoperative residuals of cancer of 
the vocal cord and assigned a 10 percent initial rating for 
this disability.  The SOC, however, was issued prior to the 
July 2002 rating action that denied service connection for 
PTSD and residuals of a low back injury.  So one of the RO's 
rating decisions at issue preceded the VCAA notice, whereas 
the other did not.  And as for the rating decision 
promulgated prior to the VCAA notice, compliance with the 
explicit timing requirements of §5103(a) is impossible 
without the nullification of that decision.  But in Pelegrini 
II, the Court stated it was (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id., at *28.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 C.F.R. §7194(a), 
a remand may require readjudication of the claim by the AOJ 
once complying notice is given, unless AOJ adjudication is 
waived by the claimant.  Id. at *32-*33, citing Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-
42 (Fed. Cir. 2003) ("holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").  This suggests 
that in cases where, as here (that is, at least partly), the 
VCAA notice was sent after the RO's initial unfavorable 
decision, it is appropriate for the Board to remand the claim 
to the RO for further development and readjudication.

Here, though, a remand for this reason is unnecessary because 
any defect with respect to the timing of the VCAA notice was 
mere harmless error.



There is no basis for concluding that harmful error occurs 
simply and only because a claimant receives VCAA notice after 
an initial adverse adjudication.  While the VCAA notice was 
not given prior to the RO's November 2001 adjudication of the 
claims concerning the ratings for the bilateral hearing loss 
and postoperative residuals of cancer of the vocal cord, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of these claims, and to 
respond to his VA notices.  Indeed, he had time to identify 
and/or submit additional supporting evidence after issuance 
of the May 2002 SOC (containing the VCAA notice), and bear in 
mind the May 2002 SOC preceded the July 2002 adjudication of 
his other claims concerning his PTSD and residuals of a low 
back injury.  And this all occurred before actual 
certification of his appeal to the Board.  Moreover, even 
once his appeal arrived at the Board, he had still additional 
time (90 more days) to identify and/or submit additional 
supporting evidence and even beyond that with justification 
for delay.  38 C.F.R. § 20.1304.  Therefore, notwithstanding 
requirements of Pelegrini II as to the timing of the VCAA 
notification, deciding this appeal is not prejudicial error 
to him.

As for the "fourth element" of the notice cited in 
Pelegrini II, although there is no VCAA notification 
containing the precise language specified in this decision, 
the Board finds that the veteran was otherwise fully notified 
of the need to give VA any evidence pertaining to his claims.  
Moreover, in a recent precedent opinion of VA's General 
Counsel (issued after Pelegrini I, but before Pelegrini II), 
it was held that the language in Pelegrini stating that VA 
must request all relevant evidence in the claimant's 
possession was mere dictum and, thus, not binding.  
See VAOGCPREC 1-2004 (Feb. 24, 2004) (the Court's statements 
in Pelegrini that sections 5103(a) and 3.159(b)(1) require VA 
to include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA).  The Board is bound by the precedent opinions 
of VA's General Counsel, as chief legal officer of the 
Department.  38 U.S.C.A. § 7104(c).



As for the other three content requirements of the VCAA 
notice cited in Pelegrini, they, too, have been satisfied.  
The veteran's service personnel and service medical records 
are on file, as are his relevant VA and private clinical 
records.  He gave no indication during his rather recent 
videoconference hearing in January 2004 that there are any 
outstanding records relating to any of his three claims being 
adjudicated herein on the merits.  The only exception was 
that he indicated he wanted VA to obtain his records from Dr. 
Rasi in Bluefield, Virginia, concerning treatment he had 
received from this doctor in the summer of 2003.  But after 
the videoconference hearing, the veteran submitted these 
records, himself, in February 2004.

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Moreover, in light of the favorable outcome with respect to 
the claim for service connection for an acquired psychiatric 
disability, there can be no possible prejudice to the veteran 
in going ahead and adjudicating this claim.  And with respect 
to his claim for a compensable rating for his bilateral 
hearing loss, as was explained to him during the 
videoconference hearing (at page 29 of the transcript), the 
rating assigned is based on a "mechanical" - meaning 
nondiscretionary, application of the schedular rating 
criteria to the results of audiometric testing.  Also, as to 
the claim for an initial rating higher than 10 percent for 
postoperative residuals of cancer of the vocal cord, there is 
virtually no dispute about the fact that there has been no 
recurrence of the cancer nor as to what residuals the veteran 
now has.  Accordingly, no further development is required to 
comply with the VCAA or implementing regulations.



Service Connection for PTSD, including an Anxiety Disorder 
and Major Depression

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, 
with chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Id.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.; See, too, Savage v. 
Gober, 10 Vet. App. 488, 495 (1997). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Disability that is proximately due to or the result of a 
service-connected disorder shall be service connected.  
38 C.F.R. § 3.310(a) (2002).  See, too, Allen v. Brown, 
7 Vet. App. 439 (1995) (indicating this includes situations 
where a service-connected disability has permanently 
aggravated a nonservice-connected condition, but compensation 
is only payable for the additional degree of disability 
attributable to the exacerbation).



38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) provide for 
service connection for a combat-related injury on the basis 
of lay statements, alone, but do not absolve a claimant from 
the requirement of demonstrating current disability and a 
nexus to service, as to both of which competent medical 
evidence is generally required.  Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).  38 U.S.C.A. § 1154(b) does not allow a 
combat veteran to establish service connection with lay 
testimony alone.  Rather, the statute relaxes the evidentiary 
requirements for determining what happened during service and 
is used only to provide a factual basis for a determination 
that a particular disease or injury was incurred or 
aggravated in service, not to link the service problem 
etiologically to a current disability.  Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).  

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis in accordance with 38 
C.F.R. § 4.125(a) (the diagnosis must conform to DSM-IV and 
be supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 
10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD-will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  If VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 
Vet. App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  And credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
Corroboration does not require, however, "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  And in both Pentecost and Suozzi, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  Pentecost, 16 Vet. App. at 128 
(holding that the Board erred in "insisting that there be 
corroboration of the veteran's personal participation"); 
Suozzi, 10 Vet. App. 310 - 11 (evidence that veteran's 
company received heavy casualties during an attack, even 
without specific evidence that the veteran was "integrally 
involved in the attack" was sufficient to reopen his claim 
for service connection for PTSD).  

There is no psychiatric evaluation that has ruled out the 
presence of PTSD.  Rather, to the contrary, all such 
evaluations have resulted in a diagnosis of PTSD.  So the 
determinative issue is whether the PTSD diagnosis is somehow 
attributable to traumatic events (i.e., stressors) in 
service.



In a July 2002 statement from a Readjustment Counselor 
Therapist of a Vet Center it was reported that veteran had 
presented with PTSD symptoms in December 2001 and had been in 
and out of treatment since that time.  He began continued 
PTSD treatment in April 2002 and participated in group and 
individual psychotherapy on a weekly basis.  He presented 
with chronic PTSD symptoms that were related to military 
trauma.  He had nightmares, flashbacks, and survivor-guilt 
related to events in Vietnam.  The diagnosis was that he had 
PTSD, a generalized anxiety disorder, and recurrent major 
depression.  The generalized anxiety disorder and major 
depression were sequelae (i.e., residuals) of his primary 
diagnosis of PTSD.  

On file is an August 2003 report from a VA physician of 
evaluation of the veteran for PTSD, after referral from a Vet 
Center.  The veteran reported that while in Vietnam he had 
been involved in artillery as well as in logistical support 
and supply.  He reported having seen a lot of action and 
combat and related having survivor guilt, nightmares, and 
flashbacks.  He had not been hospitalized for psychiatric 
reasons.  After a mental status examination, the pertinent 
diagnosis was probable PTSD.  

The veteran's service personnel records document that he 
served in Vietnam from May 17, 1967, to March 16, 1968.  He 
was awarded the Vietnam Campaign Medal, the Vietnam Service 
Medal, and the National Defense Service Medal.  
He participated in the Vietnam Counter-Offensive, Phase Two.  

The service medical records (SMRs) are negative for 
psychiatric disability.  Nevertheless, since there is 
competent post-service evidence of PTSD and, reasonably 
interpreted, those diagnoses attribute the PTSD to in-service 
stressors, the only remaining question is whether the 
stressors actually occurred.  The existence of an in-service 
stressor does not have to be proven by the "preponderance of 
the evidence" because this would be inconsistent with the 
benefit of the doubt, or equipoise, doctrine contained in 
38 U.S.C. § 5107(b).  YR v. West, 11 Vet. App. 393, 399 
(1998).  



Concerning this, in response to a June 2002 RO request, the 
veteran discussed the various events in service he considers 
stressful.  He reported having been subjected to rocket and 
mortar attacks on his first and last nights in Vietnam at Cam 
Ranh Bay.  He also said that in the latter part of 1967, in 
November and December, an ammunition dump exploded at Quin 
Nhon.  His compound reportedly was subjected to rocket and 
mortar attacks throughout his tour.  A unit member was killed 
in action as a result of the rocket or motor attacks in July 
or August 1967.  He could not remember the name of anyone 
killed in action.  

Pursuant to the holdings in Pentecost and Suozzi, there does 
not need to be corroboration of every detail of the veteran's 
personal participation in combat activity in Vietnam.  
Rather, the mere fact that his unit was involved in combat 
activity is reason enough, alone, to presume that he 
experienced the type of stressor alleged in that capacity - 
particularly his exposure, as he testified, to mortar and 
rocket attacks.  So his combat stressor must be conceded, 
particularly when all reasonable doubt is resolved in his 
favor concerning this.  See 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Accordingly, service connection is warranted for PTSD with an 
associated generalized anxiety disorder and major depression.

Claims for Increased Ratings

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

The present disability level is generally the primary concern 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
But the most recent examination is not necessarily and always 
controlling; rather, consideration is given not only to the 
evidence as a whole but to both the recency and adequacy of 
examinations.  Powell v. West, 13 Vet. App. 31, 35 (1999).  

Note also that, when a veteran timely appeals the rating 
initially assigned for his disability - just after 
establishing his entitlement to service connection for it - 
VA must consider his claim for a higher rating in this 
context.  And this includes determining whether he is 
entitled to a "staged" rating to compensate him for times 
since filing his claim when the disability may have been more 
severe than at other times during the course of his appeal.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  



Bilateral Hearing Loss

The Board notes that, VA issued new regulations for 
evaluating diseases of the ears and other sense organs, 
including hearing loss, effective June 10, 1999.  See 64 Fed. 
Reg. 25,202 through 25,210 (May 11, 1999).  The new 
regulations are codified at 38 C.F.R. §§ 4.85-4.87a (2003).  
In certain situations, this may, in turn, require 
consideration of both the old and new rating criteria.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  But the new criteria 
could only be applied as of the effective date of the change, 
absent an express indication otherwise.  38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114.  See, too, 
VAOPGCPREC 3-2000 (Apr. 10, 2000).

Here, though, the veteran filed his claim for a compensable 
rating for his bilateral hearing loss in March 2001, after 
the effective date of the new criteria amending the old.  So 
only the new criteria need be considered because the change 
from the old criteria to the new criteria did not occur 
during the pendency of his appeal.  See Dudnick v. Brown, 10 
Vet. App. 79, 80 (1997).

In any event, substantively, the former and current criteria 
are the same except that the amended regulations added two 
new provisions for evaluating veterans with certain patterns 
of hearing impairment that cannot always be accurately 
assessed under section 4.85 because the speech discrimination 
test may not reflect the severity of communicative 
functioning that some veterans experience.  See 64 Fed. Reg. 
25,203 (May 11, 1999).  Under 38 C.F.R. § 4.86(a), if 
puretone thresholds in the 1000, 2000, 3000, and 4000 Hertz 
frequencies are 55 dB's or more, an evaluation could be based 
upon either Table VI or Table VI(a), whichever results in a 
higher evaluation.  In addition, under section 4.86(b), when 
a puretone threshold is 30 dB or less at 1000 Hertz, and is 
70 dB or more at 2000 Hertz, an evaluation could also be 
based either upon Table VI or Table VI(a), whichever results 
in a higher evaluation. 



Evaluations of hearing loss range from noncompensable (i.e., 
0 percent) to 100 percent, based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  
38 C.F.R. § 4.85(a) and (d) (2002). 

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2002).  
And as alluded to earlier (and emphasized during the January 
2004 videoconference hearing), the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 
(1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
So this essentially is a nondiscretionary function.  The 
Board merely looks at the results of hearing tests and 
correlates these results with the appropriate rating under 
the applicable code.

38 C.F.R. § 4.85 (2003) requires that VA audiometric rating 
examinations must be conducted using controlled speech 
discrimination and puretone audiometry test.  This requires 
that testing be done in a sound proof environment so that 
hearing impairment can be compared with those who have normal 
hearing acuity.  

VA clinical records confirm, as the veteran testified (see 
page 14 of the transcript of his videoconference hearing) 
that he was given hearing aids for amplification.  



VA audiometric testing in July 2001 revealed the veteran had 
the following pure tone threshold losses, in decibels, at the 
frequencies indicated:  

	1000		2000		3000		4000	Average of 
(1,2,3,4 
KHZ) 
Right Ear	20		50		100		95			66.25

Left Ear	25		60		95		85			66.25

Speech discrimination scores were 94 percent in the right ear 
and 88 percent in the left ear.  

Thus, according to 38 C.F.R. § 4.85, Table VI, the veteran 
had level III hearing acuity in his left ear and level II 
hearing acuity in his right ear-which, in turn, correlates 
to a noncompensable (i.e., 0 percent) rating under Table VII, 
Diagnostic Code 6101.

The Board observes that the pure tone threshold at 500 Hz 
(i.e., .5 KHz) is not currently used for evaluation 
purposes-that is, when determining the appropriate rating to 
be assigned, but it is used instead in determining whether a 
ratable hearing loss exists under 38 C.F.R. § 3.385 (2003).  
This regulation arises in the context of determining whether 
the veteran is entitled to service connection, which is no 
longer at issue since the RO already has conceded that he is.  
The dispositive issue in his current appeal, rather, is 
whether he deserves a compensable rating for his already 
service-connected hearing loss disability, irrespective of 
the 10 percent disability rating assigned for his service-
connected tinnitus.  

The Board also has considered 38 C.F.R. § 4.86(a) and (b), 
but the veteran does not have the exceptional pattern of 
hearing impairment contemplated by this regulation.  The 
audiological test results do not reflect puretone thresholds 
in each of the frequencies at 1000, 2000, 3000, and 4000 
Hertz of 55 dB or more, as required under 38 C.F.R. 
§ 4.85(a).  Rather, the threshold levels at 1,000 Hertz were 
only 25 dBs or less in each ear.  Further the current 
evidence does not reflect a simultaneous puretone threshold 
of 30 dB or less at 1000 Hertz and a puretone threshold of 70 
dB or more at 2000 Hertz, as required under 38 C.F.R. 
§ 4.86(b).  And inasmuch as these special provisions do not 
apply, and the preponderance of the evidence is against his 
claim otherwise, his appeal must be denied.  38 C.F.R. § 4.3; 
see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorder at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  An 
extraschedular rating contemplates "marked" interference 
with employment and not simply that which is already 
encompassed under specific schedular rating criteria.  He has 
not been hospitalized on account of his hearing loss, much 
less frequently, and the degree and type of impairment is not 
of the kind that would otherwise render impractical the 
application of the regular schedular standards.  Moreover, 
the mere fact, upon which he heavily relies, that he was 
given physical profiles during his military service, limiting 
his exposure to loud noises, is not sufficient in and of 
itself to establish that he has had marked interference with 
his civilian employment.  Admittedly, his overall functional 
impairment may hamper his performance in some respects, but 
certainly not to the level that would require extra-schedular 
consideration since those provisions are reserved for very 
special cases of impairment that simply is not shown here.  
Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  



Postoperative Residuals of Cancer of the Vocal Cord

An initial 10 percent rating was assigned for this disability 
in the July 2002 RO decision, which granted service 
connection under 38 C.F.R. § 4.97, Diagnostic Code 6516.  
There is no specific Diagnostic Code for rating this 
disability.  So the RO has rated the disorder analogously by 
use of a 'built-up' code as chronic laryngitis under 
Diagnostic Code 6516.  See 38 C.F.R. §§ 4.20, 4.27.

Under 38 C.F.R. § 4.20 (2000) it is permissible to rate an 
unlisted disorder as if it was a closely related disease or 
injury when the functions affected, the anatomical 
localization, and symptomatology are closely analogous.  
See Lendenmann v. Principi, 3 Vet. App. 345, 351 (1992) 
(permitting analogous ratings on the basis of etiology rather 
than symptoms).  Analogous ratings may be accomplished under 
38 C.F.R. § 4.27 by 'built- up' with the first 2 digits being 
from the part of the schedule most closely identifying the 
bodily part or system and, followed by a hyphen, the last 2 
digits being '99' to signify rating as an unlisted condition.  
Generally see Archer v. Principi, 3 Vet. App. 433 (1992).

The Board finds that the use of Diagnostic Code 6516, for 
rating the service-connected disorder at issue is appropriate 
because the functions affected, anatomical localization, and 
symptomatology are closely analogous.

Under Diagnostic Code 6516, a 10 percent disability rating is 
warranted when there is hoarseness with inflammation of the 
vocal cords or mucous membrane.  A 30 percent disability 
rating is warranted when there is hoarseness with thickening 
or nodules of the vocal cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.  

The veteran has not had tuberculous laryngitis or a total 
laryngectomy, however, nor is he unable to speak (complete 
organic aphonia) and, so, evaluation of his disability under 
Diagnostic Codes 6515 (tuberculous laryngitis), 6518 
(total laryngectomy) or 6519 (complete organic aphonia) is 
inappropriate.  Also, the evidence does not show that he has 
any respiratory impairment due to the service-connected 
disorder, as opposed to his nonservice-connected 
obstructive pulmonary disease shown by VA pulmonary 
examination in May 2002.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (VA must be able to distinguish the 
extent of symptoms that are attributable to service-related 
causes from that which is not but, instead, due to conditions 
unrelated to military service).  So evaluation under 
Diagnostic Code 6520 for stenosis of the larynx, 
including residuals of laryngeal trauma, unilaterally or 
bilaterally, which provides evaluations on the basis of 
pulmonary impairment, is inappropriate.

Under Diagnostic Code 6521, for residuals of an injury to the 
larynx, a 50 percent rating is warranted for stricture or 
obstruction of the pharynx or nasopharynx, or; absence of 
soft palate secondary to trauma, chemical burn or 
granulomatous disease, or; paralysis of the soft palate with 
swallowing difficulty (nasal regurgitation) and speech 
impairment.  However, there is no evidence of stricture or 
obstruction of the pharynx nor absence or paralysis of the 
soft palate.  So these criteria also are not applicable.

The veteran acknowledged in his hearing testimony that there 
has been no recurrence of his cancer of the right vocal cord, 
detected and analyzed by biopsy during hospitalization in 
June 1997 at the Bluefield Regional Medical Center and his 
radiation therapy in 1997 (see pages 18 and 19 of the 
transcript).  He further testified that he was still hoarse 
as a result of the radiation therapy, but that he had not had 
any nodules, polyps or masses on his vocal cords and repeated 
examinations, for follow-up of a possible recurrence of the 
cancer, had disclosed that his throat looked good (page 20 of 
the transcript).  Also, his voice had been affected, i.e., he 
was hoarse, and his throat was dry (page 31 of the 
transcript).  

These subjective complaints are confirmed by clinical 
evidence.  Specifically, the report of the VA examination in 
August 2001 shows the veteran complained of a lot of drainage 
in the back of his throat.  But there was no interference 
with the breathing through his nose.  There also was no 
dyspnea at rest or on exertion.  He was not taking medication 
for drainage.  And although he had some hoarseness, there was 
no problem communicating by speech, and his voice was 
understandable.  The examiner commented that the drainage and 
constant clearing of the throat were believed to be the 
result of radiation therapy in 1997 for throat cancer, rather 
than being caused by pathology of the veteran's sinuses.  
None of his symptoms caused incapacitation.  On objective 
clinical examination there was a free flow of air from both 
of his nostrils.  Overall, he was doing quite well and 
continued to be followed up for his throat cancer by his 
treating physician.  There was no evidence of nasal 
obstruction.  

Accordingly, the veteran does not meet the criteria for a 
higher initial rating for this disorder.  He also is not 
shown to warrant consideration for an extra-schedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1).  There is no 
evidence of "marked" interference with his employment - 
that is, beyond the rating assigned, and he has not been 
hospitalized in recent years on account of the disorder.  
There also is no other indication the degree and type of 
impairment is sufficient to render impractical the 
application of the regular schedular standards.  

Further, there has been no change or fluctuation in the 
nature or severity of the veteran's symptoms since undergoing 
radiation therapy.  So he cannot receive a staged rating, 
either, since 10 percent is the most he has been disabled 
since filing his claim.  See Fenderson, 12 Vet. App. at 125-
26.

Because, for these reasons, the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 C.F.R. § 4.3; see 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for PTSD with an associated generalized 
anxiety disorder and major depression is granted.  

A compensable rating for bilateral hearing loss is denied.  

An initial rating higher than 10 percent for postoperative 
residuals of cancer of the vocal cord is denied.  


REMAND

With respect to the claim for service connection for 
residuals of a low back injury, the SMRs reveal that in 
November 1962 the veteran complained of a sharp pain in his 
back after lifting a heavy object.  The pain was in the mid-
thoracic area.  An examination revealed no tenderness or 
muscle spasm.  There was pain on flexion.  The impression was 
that there was a minimal strain.  He complained of right 
flank pain after being in a vehicular accident in June 1965.  
X-rays were taken, which included the lumbar and thoracic 
regions of the spine, and they were negative.  

VA outpatient treatment (VAOPT) records of 2001 and 2002 
indicate that X-rays in May 2001 revealed mild degenerative 
disease of the thoracic spine.  

Received in March 2003 were clinical records from Dr. James 
Lambert from 1990 to 1999 which reflect that in March 1992 
the veteran had some muscle spasm in his back and was unsure 
if he had pulled a muscle.  Several days later, the diagnosis 
was a musculoskeletal strain with degenerative joint disease 
(DJD), 
by X-rays.  Later in March 1992 it was noted that he had mild 
degenerative changes of the thoracic spine as well as 
degenerative disc disease (DDD) and joint disease of the 
lower lumbar spine.  In March 1995 it was believed he had 
pulled some muscles where he now had muscle spasm in the 
upper back, in the area of the thoracic spine.  

Evidence received after the videoconference hearing includes 
a report of an April 2003 MRI of the veteran's lumbar spine.  
It revealed changes of DDD throughout the lumbar spine, most 
significantly at L5-S1, and fairly severe lumbar spinal 
stenosis at L4-5.  Also received after the videoconference 
hearing were clinical records of Dr. Rasi from April to 
August 2003, showing the veteran complained of back pain.  



During the videoconference hearing, the veteran testified 
that he had been treated over the last summer for back 
disability but that "the doctor that did [treat him] got 
flooded out in 2001, and she just moved to California."  It 
does not appear that the veteran has provided, or been 
requested to provide, information that would assist VA in 
obtaining records relative to treatment or evaluation of his 
back from that physician.  Also, while the veteran's 
videoconference hearing testimony suggests that an assistant 
to Anthony Rasi, D.O., indicated that the changes in the 
veteran's spine were due to the aging process, a report from 
that physician as to the etiology of any current low back 
pathology would be helpful.  Similarly, a VA examination for 
the purpose of obtaining such an opinion would also be 
helpful.  38 U.S.C.A. § 5103A(d).

Accordingly, the claim concerning the low back is REMANDED to 
the RO for the following development and consideration:  

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.   

2.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization since military service for low 
back disability, to include the physician that 
treated him prior to his receiving treatment from 
Anthony Rasi, D.O.  Ask the veteran to complete 
and return the appropriate releases (VA Form 21-
4142s) for the medical records of each private 
care provider since military service.  

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).  

The veteran should be specifically requested to 
provide the names and addresses of the treating 
physicians who have rendered diagnoses or 
opinions, to include having simply verbally 
informed him, that his low back disability is due 
to an injury in service.

Also ask each treating source to provide a 
medical opinion or diagnosis concerning the 
etiology of the low back disorder treated-
particularly insofar as whether it is related to 
the veteran's service in the military, 
particularly to any in-service low back injury.  

*This should include, but is not limited to, 
requesting that the veteran submit copies of all 
records in his possession that he has not 
previously submitted. 

3.  Schedule the veteran for an appropriate VA 
medical examination to assess the nature, time of 
onset, and etiology of any current low back 
disability, to include pathology of the 
lumbosacral and thoracic segments of the spine.  

The examiner should render an opinion as to 
whether it is at least as likely as not that any 
low back disorder the veteran now has is of 
service origin or whether it is at least as 
likely as not that any arthritis of the 
lumbosacral or thoracic segments of the spine 
manifested within one year of service discharge 
in July 1968.  

If no opinion can be rendered, explain why this 
is not possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided.

4.  Review the report of the VA examination to 
ensure it responds to the questions posed.  If 
not, take corrective action.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  Then readjudicate the claim for service 
connection for residuals of a low back injury in 
light of the additional evidence obtained.  
If the benefit sought on appeal remains denied, 
prepare an SSOC and send it to the veteran and 
his representative.  Give them time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



